                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RICARDO MERCADO-GUILLEN,                          Case No. 18-cv-00727-HSG
                                   8                     Plaintiff,                          ORDER DENYING MOTION FOR
                                                                                             ISSUANCE OF U VISA
                                   9               v.                                        CERTIFICATION
                                  10       KEVIN MCALEENAN, et al.,                          Re: Dkt. No. 27
                                  11                     Defendants.1

                                  12            Pending before the Court is the motion for issuance of U visa certification, filed by
Northern District of California
 United States District Court




                                  13   Petitioner Ricardo Mercado-Guillen. Dkt. No. 27 (“Mot.”). For the following reasons, the Court

                                  14   DENIES the motion.

                                  15       I.   BACKGROUND
                                  16            On April 19, 2018, the Court issued a writ of habeas corpus, finding that Petitioner, then in

                                  17   the custody of U.S. Immigration and Customs Enforcement (“ICE”), was entitled to a bond

                                  18   hearing before an immigration judge to determine if his continued detention was warranted. Dkt.

                                  19   No. 23 (“April 19 Order”). Prior to the Court’s order, Petitioner had been held pursuant to DHS’s

                                  20   discretionary authority under 8 U.S.C. § 1231(a)(6). See id. at 3. The Court found that binding

                                  21   Ninth Circuit precedent required Petitioner to be provided with a bond hearing before an

                                  22   immigration judge at least every six months when removal is not imminent. Id. at 5–6 (citing

                                  23   Diouf v. Napolitano, 634 F.3d 1081 (9th Cir. 2011) (“Diouf II”)). The government appealed the

                                  24   April 19 Order, and the appeal is currently stayed. Dkt. Nos. 25, 38. Petitioner now moves this

                                  25   Court to find, based on the same facts underlying his original habeas petition, that his detention

                                  26
                                  27   1
                                        Under Federal Rule of Civil Procedure 25(d), the Court substitutes the following Respondents:
                                  28   Kevin McAleenan, current Acting Secretary of Homeland Security, for Kirstjen Nielsen; and
                                       William Barr, current United States Attorney General, for Jefferson B. Sessions.
                                   1   constituted a federal crime in violation of 18 U.S.C. § 242, and to issue a U visa certification on

                                   2   that basis. Dkt. No. 27 at 14–23.

                                   3    II.   LEGAL STANDARD

                                   4          The U visa classification, codified in 8 U.S.C. § 1101(a)(15)(U), grants temporary

                                   5   immigration status for victims of certain crimes who are likely to aid in the investigation of those

                                   6   crimes. To qualify for a U visa, an applicant must demonstrate that he: (1) “has suffered

                                   7   substantial physical or mental abuse as a result of having been a victim of qualifying criminal

                                   8   activity”; (2) “possesses credible and reliable information establishing that he or she has

                                   9   knowledge of the details concerning the qualifying criminal activity upon which his or her petition

                                  10   is based”; and (3) “has been helpful, is being helpful, or is likely to be helpful to a certifying

                                  11   agency in the investigation or prosecution of the qualifying criminal activity upon which his or her

                                  12   petition is based.” 8 C.F.R. § 214.14(b). In addition, the applicant must also demonstrate that
Northern District of California
 United States District Court




                                  13   “[t]he qualifying criminal activity occurred in the United States.” Id. Qualifying criminal activity

                                  14   covered under the statute includes the following crimes, or “any similar activity”:

                                  15                  rape; torture; trafficking; incest; domestic violence; sexual assault;
                                                      abusive sexual contact; prostitution; sexual exploitation; stalking;
                                  16                  female genital mutilation; being held hostage; peonage; involuntary
                                                      servitude; slave trade; kidnapping; abduction; unlawful criminal
                                  17                  restraint; false imprisonment; blackmail; extortion; manslaughter;
                                                      murder; felonious assault; witness tampering; obstruction of justice;
                                  18                  perjury; fraud in foreign labor contracting (as defined in section 1351
                                                      of Title 18); or attempt, conspiracy, or solicitation to commit any of
                                  19                  the above mentioned crimes.
                                  20   8 U.S.C. § 1101(a)(15)(U)(iii).

                                  21          The United States Citizenship and Immigration and Services (“USCIS”) has sole

                                  22   jurisdiction over all U visa petitions. 8 C.F.R. § 214.14(c)(1). Before an applicant can apply for a

                                  23   U visa, an applicant must first obtain “a certification from a Federal, State, or local law

                                  24   enforcement official, prosecutor, judge, or other Federal, State, or local authority investigating

                                  25   criminal activity described in § 1101(a)(15)(U)(iii).” 8 U.S.C. § 1184(p)(1). The certification

                                  26   must state that the applicant “‘has been helpful, is being helpful, or is likely to be helpful’ in the

                                  27   investigation or prosecution of [the] criminal activity.” Id. “Investigation or prosecution refers to

                                  28   the detection or investigation of a qualifying crime or criminal activity, as well as to the

                                                                                          2
                                   1   prosecution, conviction, or sentencing of the perpetrator of the qualifying crime or criminal

                                   2   activity.” 8 C.F.R. § 214.14(a)(5). Circuit courts that have addressed this issue have held that the

                                   3   decision of whether to issue a U visa certification is discretionary. See, e.g., Ordonez Orosco v.

                                   4   Napolitano, 598 F.3d 222, 226–27 (5th Cir. 2010) (“We think the language of § 1184(p) makes it

                                   5   abundantly clear that the decision to issue a [ ] certification is a discretionary one.”); Trevino v.

                                   6   Benton Cty., Ark., 578 F. App’x 626, 627 (8th Cir. 2014) (same).

                                   7   III.    DISCUSSION

                                   8           Petitioner alleges that because the Court, in its April 19 Order, held that he was entitled to

                                   9   a bond hearing under Diouf II, the Court should now certify that Petitioner was a “victim of the

                                  10   federal crime of deprivation of rights under color of law in violation of 18 U.S.C. § 242.” Mot. at

                                  11   4. Because the government has appealed the Court’s April 19 Order, the Court must first consider

                                  12   whether it has jurisdiction to reach the merits of the issues presented.
Northern District of California
 United States District Court




                                  13               A. The Court Does Not Have Jurisdiction

                                  14           Generally, the filing of an appeal “confers jurisdiction on the court of appeals and divests

                                  15   the district court of its control over those aspects of the case involved in the appeal.” Griggs v.

                                  16   Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). The purpose of the “divestiture rule” is

                                  17   “to avoid confusion or waste of time resulting from having the same issues before two courts at

                                  18   the same time.” United States v. Claiborne, 727 F.2d 842, 850 (9th Cir. 1984). “Given this

                                  19   purpose, it has been suggested that ‘the rule should not be employed to defeat its purpose or to

                                  20   induce needless paper shuffling.’” Id. (citation omitted).

                                  21           The Ninth Circuit has characterized the “divestiture rule” as a “mandatory claim-

                                  22   processing rule,” rather than a strict jurisdictional rule, and has found that it is subject to certain

                                  23   exceptions. See Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 790–91 (9th Cir. 2018)

                                  24   (divestiture rule “may be applied in a ‘less stern’ manner than true jurisdictional rules”) (citation

                                  25   omitted). One such exception is that a district court may proceed “in appropriate cases by

                                  26   certifying that an appeal is frivolous or waived.” Id. Additionally, a district court may retain

                                  27   jurisdiction: (1) “to correct clerical errors or clarify its judgment pursuant to Fed. R. Civ. P.

                                  28   60(a)”; (2) “when it has a duty to supervise the status quo during the pendency of an appeal”; (3)

                                                                                           3
                                   1   “in aid of execution of a judgment that has not been superseded”; or (4) pursuant to statutory

                                   2   authority. Stein v. Wood, 127 F.3d 1187, 1189 (9th Cir. 1997). The exceptions stated are

                                   3   consistent with the purpose of the divestiture rule, as they would not require the district court to

                                   4   decide the same issues before the appeals court. See Stein, 127 F.3d at 1189–90.

                                   5          Here, the issues to be decided in the present motion clearly involve aspects of the case that

                                   6   are the subject of the pending appeal. See Griggs, 459 U.S. at 58. Petitioner’s entire theory of

                                   7   eligibility for a U visa certification relies on the Court’s finding that Petitioner’s detention without

                                   8   a bond hearing was unlawful under Diouf II. Mot. at 4; see April 19 Order at 4–7. Petitioner

                                   9   seeks to have the Court certify, based on the Court’s holding, that Petitioner’s detention

                                  10   constituted a qualifying crime under 8 U.S.C. § 1101 (a)(15)(U)(iii). Mot. at 4. But if the Court

                                  11   were to issue the U visa certification based on the April 19 Order now on appeal, and the Ninth

                                  12   Circuit were then to vacate that order, the two results would be irreconcilable. Petitioner’s
Northern District of California
 United States District Court




                                  13   argument regarding the nature of his detention “affect[s] the matters involved in the appeal itself,”

                                  14   and the Court therefore lacks jurisdiction to grant the requested relief. See id. at 1189.

                                  15          Petitioner does not dispute that the merits of the present motion involve issues that are

                                  16   currently on appeal, but instead contends that the Court should retain jurisdiction because of the

                                  17   “status quo” exception. Dkt. No. 32 (“Reply”) at 4–5. Petitioner mischaracterizes the nature of

                                  18   the status quo exception. The status quo exception generally applies to cases “where the court

                                  19   supervises a continuing course of conduct” or where “new facts develop” that require “additional

                                  20   supervisory action by the court.” Hoffman for & on Behalf of N.L.R.B. v. Beer Drivers &

                                  21   Salesmen’s Local Union No. 888, Int’l Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers

                                  22   of Am., 536 F.2d 1268, 1276 (9th Cir. 1976). According to Petitioner, the Court’s issuance of a U

                                  23   visa certification would preserve the status quo “by ensuring that the victim remains within the

                                  24   jurisdiction of a United States court that can compel the victim’s presence at future proceedings,

                                  25   should they be needed.” Reply at 6. But the Court fails to see how this would affect the current

                                  26   case proceeding before the Court, as any “future proceedings” would occur in an entirely separate

                                  27   (and, as of now, hypothetical) action. Rather, if the Court were to address Petitioner’s present

                                  28   motion, it would alter the status quo as of the time the appeal was filed, and would “materially
                                                                                          4
                                   1   alter the status of the case on appeal.” See Nat. Res. Def. Council, Inc. v. Sw. Marine Inc., 242

                                   2   F.3d 1163, 1167 (9th Cir. 2001).2 Accordingly, the Court finds that it does not have jurisdiction to

                                   3   address the merits of the present motion.

                                   4              B. Petitioner Fails to Meet the Requirements for U Visa Certification
                                   5          Although the Court need not reach the merits of the present motion, even if the Court were

                                   6   to find that it has jurisdiction, it would reject Petitioner’s novel theory and would not issue the

                                   7   requested U visa certification. There is no pending investigation or prosecution of the alleged

                                   8   qualifying crimes, and Petitioner thus fails to show how a U visa certification in this case would

                                   9   effectuate the purpose of the statute. See Baiju v. U.S. Dep’t of Labor, No. 12-CV-5610 KAM,

                                  10   2014 WL 349295, at *20–21 (E.D.N.Y. Jan. 31, 2014).

                                  11          The Court notes that there is sparse binding legal authority that addresses whether and

                                  12   when it is appropriate for a court to grant a U visa certification when the court’s only role has been
Northern District of California
 United States District Court




                                  13   to oversee a civil proceeding brought by an applicant. The majority of district courts that have

                                  14   addressed this issue declined to grant U visa certification, in large part because there was no

                                  15   pending investigation or prosecution of the alleged qualifying criminal activity. See, e.g., Nsinano

                                  16   v. Sessions, 236 F. Supp. 3d 1133, 1139 (C.D. Cal. 2017) (“the record does not reveal whether

                                  17   there has been an investigation or prosecution of the alleged criminal violation at issue here”);

                                  18   Aguirre-Palacios v. Doe No. 1, No. 13CV3103 LAB BLM, 2014 WL 584265, at *5 (S.D. Cal.

                                  19   Feb. 11, 2014) (denying motion for U visa certification on basis that the court’s jurisdiction does

                                  20   not extend “so far as to confer further jurisdiction over questions of Plaintiff’s eligibility for U-

                                  21   Visa”); Romero-Hernandez v. District of Columbia, 141 F. Supp. 3d 29, 33(D.D.C. 2015)

                                  22   (“[T]here is no existing investigation or prosecution related to the Incident, nor is there any

                                  23   evidence indicating that any such investigation or prosecution will take place in the future, and no

                                  24   [ ] officers have been charged with any crime or infraction arising out of the Incident.”); Herrera

                                  25
                                       2
                                  26     Petitioner also contends that the present motion is not subject to the divestiture rule based on the
                                       language of the U visa classification statute, 8 U.S.C. § 1101(a)(15)(U)(i)(III), and the provision
                                  27   prohibiting restriction of communication about an individual’s immigration status to the
                                       Immigration and Naturalization Services, 8 U.S.C. § 1373(a). Reply at 6–8. These statutes are
                                  28   inapposite, and Petitioner fails to coherently articulate how they have any application to the
                                       question of the Court’s jurisdiction.
                                                                                           5
                                   1   Lopez v. Walker, No. 3:18-CV-170, 2019 WL 937311, at *2 (E.D. Tenn. Feb. 26, 2019) (“The

                                   2   Court is not presiding over a criminal prosecution of Defendant, and there is no indication in the

                                   3   record that such an investigation or prosecution is ongoing.”); Baiju, No. 12-CV-5610 KAM, 2014

                                   4   WL 349295, at *20 (“[T]here is no evidence of any possible pending investigation or prosecution

                                   5   of the qualifying crimes that petitioner alleges”); Agaton v. Hosp. & Catering Servs., Inc., No.

                                   6   CIV.A. 11-1716, 2013 WL 1282454, at *4 (W.D. La. Mar. 28, 2013) (“[T]his Court may not

                                   7   certify a U–Visa application when this judge has no responsibilities or even knowledge regarding

                                   8   any possible pending investigation or prosecution of the qualifying criminal activity.”); In re

                                   9   Certification Form for U Visa for Movant Nunez-Ramirez, No. MISC.A. M-13-746, 2013 WL

                                  10   6273961, at *5, 10 (S.D. Tex. Dec. 3, 2013) (denying U visa certification because it was unclear

                                  11   whether movant was victim of qualified criminal activity and whether movant was “helpful”);

                                  12   United States v. Biao, No. 98CR2812-BTM, 2011 WL 607087, at *1 (S.D. Cal. Feb. 11, 2011)
Northern District of California
 United States District Court




                                  13   (movants do not qualify as victims of qualifying criminal activity).

                                  14          To the Court’s knowledge, only two courts have granted certification on the basis that

                                  15   movants made a “prima facie showing” that they were victims of a qualifying crime. See Villegas

                                  16   v. Metro. Gov’t of Nashville, 907 F. Supp. 2d 907, 912 (M.D. Tenn. 2012) (plaintiff made a prima

                                  17   facie showing that she was a victim of a qualifying crime, based on the court’s previous findings

                                  18   that defendant’s shackling of plaintiff during labor violated her Fourteenth Amendment rights);

                                  19   Garcia v. Audubon Communities Mgmt., LLC, No. CIV.A. 08-1291, 2008 WL 1774584, at *2

                                  20   (E.D. La. Apr. 15, 2008) (plaintiffs made a prima facie showing of involuntary servitude).

                                  21   However, the Court finds the reasoning of those district courts that have denied U visa

                                  22   certification to be persuasive, and thus would deny Petitioner’s motion even if it had jurisdiction

                                  23   to grant the requested relief, because there is no pending investigation or prosecution of qualifying

                                  24   criminal activity.3

                                  25
                                       3
                                  26     Petitioner relies heavily on Villegas and Garcia for the proposition that federal courts may issue
                                       U visa certifications “upon detecting the existence of a crime while hearing a factually-related
                                  27   civil matter.” Mot. at 10–11. But one of the many problems with this argument is that Villegas
                                       and Garcia are dramatically unlike this action, in which Petitioner is essentially arguing that the
                                  28   federal government’s entire policy concerning detention under 8 U.S.C. § 1231(a)(6) is criminal.
                                       See Mot. at 4–5, 14–15. Petitioner cites no case in which a court found that the grant of a habeas
                                                                                         6
                                   1   IV.    CONCLUSION

                                   2          For the foregoing reasons, the Court DENIES Petitioner’s motion for U visa certification.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: 5/6/2019

                                   6                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   petition transformed generally-applicable government policies regarding detention into criminal
                                       acts. Moreover, contrary to Petitioner’s suggestion otherwise, the Court’s April 19 Order did not
                                  26   find that Petitioner was entitled to immediate release from custody, but rather that he was entitled
                                       to a bond hearing to determine whether he was a flight risk or a danger to the community. April
                                  27   19 Order at 7; see Diouf II, 634 F.3d at 1092–93, n.13 (non-citizen detained under 8 U.S.C.
                                       § 1231(a)(6) beyond presumptively-reasonable six month period is entitled to a bond hearing
                                  28   when removal is not imminent). Accordingly, the Court finds that no authority, including Villegas
                                       and Garcia, supports Petitioner’s argument here.
                                                                                         7
